Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made as of the 28 th day of July, 2005, by PECO II
Global Services, Inc., a Delaware corporation (the “Employer”), John G. Heindel,
an individual and resident of the State of New Jersey (the “Employee”), and PECO
II, Inc., an Ohio corporation and parent company of the Employer (“PECO”).

 

  1. Definitions

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Affiliate(s)” – any Person, directly or indirectly controlled by, or under
common control with, the Employer or any other referenced Person.

 

“Agreement”- this Employment Agreement, as amended from time to time.

 

“Benefits” – as described in Section 4.3.

 

“Board of Directors” – the board of directors of the Employer.

 

“Cause” – means the occurrence of any of the following events during the
Employment Period: (a) conduct amounting to fraud or dishonesty against the
Employer or any Affiliate of the Employer; (b) the Employer’s repeated
unreasonable refusal to follow the reasonable directions of the Board of
Directors of PECO, which refusal continues for thirty (30) days after written
notice of same to the Employee by the Employer; (c) a material breach of this
Agreement, which breach shall remain uncured by the Employee for a period of
thirty (30) days following written notice of same to the Employee by the
Employer; (d) repeated intoxication with alcohol or drugs while on the
Employer’s business during regular business hours; (e) a conviction or plea of
guilty or nolo contendere to a felony; or (f) the Employee’s failure to observe
and comply with the requirements in Section 9 or 10 hereof.

 

“Change of Control” – As defined and addressed in Section 8.

 

“Compensation” – Salary and Benefits

 

“Confidential Information” – any and all:

 

(a) trade secrets concerning the business and affairs of the Employer or any
Affiliate of the Employer, product or service specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing, marketing or distribution
methods and processes, customer lists, prospective customer lists, current and
anticipated customer

 

          1



--------------------------------------------------------------------------------

requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries concepts, ideas designs methods and information), and any other
information, however documented, that is a “trade secret” either under common
law or as such term is defined by statute under the laws of any applicable
jurisdiction.

 

b) information concerning the business and affairs of the Employer or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and background of key personnel, personnel training
and techniques and materials), however documented; and

 

c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer or Affiliates of the Employer, containing or
based, in whole or in part, on any information included in the foregoing.

 

“Death of Employee”- Employer will, upon commencement of this agreement,
purchase a term life insurance policy for a term of not less than two (2) years
upon the life of Employee in the amount of $1,000,000 which policy shall be
payable $500,000 together with gross up of premiums to the designated
beneficiaries of Employee and any balance to Employer, if Employee shall become
deceased at any time during the term of this agreement or extensions or renewals
thereof as defined in said policy.

 

“Disability” – as defined in Section 7.3

 

“Effective Date”-is July 28, 2005. All. references to commencement date herein
is defined as the same as effective date.

 

“Employee Invention” – any idea, invention, technique, modification, process, or
improvement (whether patent able or not), and any work of authorship (whether or
not copyrights protection may be obtained for it) created, conceived, or
developed by the Employee, either solely or in conjunction with others, during
the Employment Period, or a period that includes a portion of the Employment
Period, that relates in any way to, or is useful in any manner in, the business
then being conducted or proposed to be conducted by the Employer, and any such
item created by the Employee, either solely or in conjunction with others,
following termination of the Employee’s employment with the Employer, that is
based upon or uses Confidential Information; provided, however, that any item so
created by the Employee that is based upon or uses Confidential Information that
the Employee demonstrates was or became generally available to the public, other
than as a result of a disclose by the Employee, will not be deemed to be an
Employee Invention for any purposes.

 

          2



--------------------------------------------------------------------------------

“Employer” – as defined on the first page of this Agreement and its successors
and assigns.

 

“Employment Period” – the Term of the Employee’s employment under this
Agreement, which is defined in Section 2.2.

 

“Good Reason” - means the occurrence of any of the following events during the
Employment Period including renewals and/or extensions: (a) any material change
with respect to the diminution and/or reassignment of : (i) title, appointment
and authorities as an Executive Officer and/or of Board Position,; and/or (ii)
duties, responsibilities and/or reporting relationship of the Employee; or (b)
the assignment or relocation of the Employee to a location outside of a fifty
(50) mile radius from the Employer’s headquarters or Employee’s residence; or
(c) the relocation of Employer’s corporate headquarters to a location outside of
a 50 (fifty) mile radius from Employer’s current headquarters in the State of
Ohio; or (d) the failure by the Employer to pay the Salary as provided in
Section 4.1 or the relocation benefits as provided in Section 4.7 or any amounts
otherwise vested and due hereunder or under any plan or policy of the Employer
or; or (e) failure to obtain the shareholder approval for the Board of Director
position as contemplated by Section 3; or (f) failure to appoint Employee as a
Board of Director or failure of Employee to remain a Board of Director at any
time during the term of this Agreement (g) change of control as defined in
Section 8...

 

“Non-competition Agreement” – the agreements and covenants of the Employee found
in Section 10.2

 

“Non-competition Period” – during the term and for a period of time equal to one
year following the Employee’s termination date of employment from Employer
(irrespective of the reason for such termination)

 

“Person” - any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trusts, association, organization, or governmental body.

 

“Proprietary Items” – as defined in Section 9.2(a)(iv).

 

“Salary” – as defined in Section 4.1.

 

“Stock Options” – as defined in Section 4.4

 

  2. Employment Term and Duties

 

2.1 Employment. The Employer hereby employs the Employee, effective as of the
date hereof, and the Employee accepts employment by the Employer, effective as
of the date hereof, upon the terms and conditions set forth in this Agreement.

 

          3



--------------------------------------------------------------------------------

2.2 Term Subject to the provisions of Section 7, the term of the Employee’s
employment under this Agreement shall become effective on the date hereof and
continue for two (2) years (the “Term”). This Agreement will renew automatically
on the second year anniversary of the effective date of this Agreement subject
to any negotiated changes and/or adjustments by the Employee and Employer 90
days prior to the termination of each two-year term unless either party gives 90
days written notice prior to the termination of each two-year term.

 

2.3 Duties The Employee will be employed as the Chief Executive Officer and
President of PECO including such time that Employee is elected as Chairman of
the Board in accordance with Section 3. Employee will perform its duties and
responsibilities as described in Exhibit A and as otherwise reasonably requested
in good faith by the Board of Directors of PECO consistent with such position.
The Employee will (a) devote the Employee’s entire business time, energy and
skill (vacations and reasonable absences due to illness excepted) to fulfill the
duties of his position; (b) use his best efforts to promote the success of the
business of the Employer, and (c) cooperate fully with the reasonable requests
of the Board of Directors of PECO in the advancement of the best interests of
the Employer and its Affiliates. During the Employment Period, the Employee
shall not be engaged in or provide services to any other business or enterprise
(whether engaged in for profit or not) which interferes with the Employee’s
obligations under this Agreement. However, Employee will be allowed to
participate as a Board of Director of any outside business or enterprise
(whether engaged in for profit or not) provided Employee obtains the approval of
the Board of Directors of PECO.

 

  3. Board Position. Upon the effective date of this Agreement, Employee shall
immediately be appointed a Board of Director of PECO for a two year term and
shall be compensated on the basis of the customary policies and practices of the
Employer. Notwithstanding, it is the mutual understanding of Employer and
Employee that Employee shall be given every consideration to be appointed as
Chairman of the Board of Directors of PECO II, Inc. In addition, the Board of
Directors shall review as part of the agenda of the next Board of Director
meeting not later than six (6) months after date of execution of this Agreement,
the Employee’s appointment as Chairman of the Board of Directors. The parties
are in agreement that a mutually effective date of appointment shall be as
determined by the Board of Directors and at such time as Employee is appointed
as the Chairman of the Board of Directors, he shall also retain his position as
Chief Executive Officer and President. Employee’s compensation as Chairman of
the Board and as a Director of the Board of Directors shall be on the basis of
the customary policies and practices of the Employer and Employer’s by-laws for
Chairman and Board of Director compensation.

 

          4



--------------------------------------------------------------------------------

  4. Compensation

 

4.1. Salary The Employer shall pay to the Employee an annualized Salary at a
rate of $250,000 per calendar year, subject to the provisions of Section 6 (the
“Salary”), which Salary shall be payable in equal bi-weekly installments in
accordance with the Employer’s customary payroll practices.

 

4.2 Annual Bonus Plan Employee shall be eligible for an annual cash bonus
(“bonus”) of up to a maximum of $250,000 per annum for each year of the term of
this Agreement including renewals and/or extensions. This bonus shall be payable
by Employer within thirty (30) calendar days of each of the anniversary dates of
this Agreement provided that during each year of Employee’s employment, PECO
achieves specific revenue and income objectives as mutually agreed with the
Board of Directors from time to time.

 

The Employee shall have the option to (a) receive his bonus award in cash
subject to customary federal and state normal withholding and tax requirements
or (b) exercise his right to purchase stock in an equal dollar amount of his
bonus award at the market closing price on the date the bonus award is paid or
(c) receive 50% (fifty percent) of his bonus award in cash and the remaining 50%
of his bonus award in stock by exercising his right to purchase stock at the
market closing price on the date the bonus award is paid or (d) defer payment of
his bonus award which shall earn and accrue interest at the 10-year treasury
bond coupon rate.

 

4.3 Benefits The Employee will, during the Employment Period, be entitled to
participate in such deferred compensation, profit sharing, bonus, life
insurance, hospitalization and medical plans or insurance coverage, disability,
and other employee benefit plans, programs and policies of the Employer in
effect from time to time (collectively, the “Plans”) vacation and holidays (as
further provided in Section 6 below), and any other plan which may be made
available by the Employer to its employees from time to time in the future, if,
and to the extent that, the Employee is eligible under the terms of such Plans.
All of the plans, agreements, and undertakings of the Employer set forth above
shall be called, collectively, the “Benefits.” Any Benefits hereunder shall be
subject to local, state, or federal tax reporting requirements as may be in
effect at any time during the Employment Period.

 

4.4 Stock Options On the effective date of this Agreement, PECO shall grant
Employee an Award Agreement (For Non-Qualified Stock Options) (the Award
Agreement”) granting to the Employee the right to purchase 500,000 voting common
shares of PECO (the “Stock Options”) on the terms and conditions

 

          5



--------------------------------------------------------------------------------

provided in the PECO II, INC. 2000 Performance Plan, Amendment 1 (approved
4/29/04). Strike Price shall be as of close of business on the effective date of
this Agreement. 150,000 shares of this stock option shall vest upon execution of
this Agreement, 200,000 shares of this stock option shall vest at the first
annual anniversary of execution of this Agreement and 150,000 shares of this
stock option shall vest upon the second anniversary of the execution of this
Agreement, all options shall remain exercisable for five (5) years from the date
of vesting except at termination of employment.

 

4.5 Restricted Stock Employee shall be granted a restricted stock grant of
100,000 fully vested shares under the terms and conditions of the PECO II, Inc.
2000 Performance Plan, Amendment One (approved 4/29/04). This stock will be
issued to Employee upon the occurrence of a triggering event.

 

A second grant of 100,000 fully vested shares of restricted stock shall be
granted to Employee as an incentive grant, this stock will be issued to Employee
upon the occurrence of a triggering event..

 

During the term of this Agreement, Employee’s beneficial ownership of stock
acquired and accumulated from grants of stock options and/or restricted stock
must reach a threshold of not less than 300,000 shares before Employee can sell
any shares beneficially owned by Employee without the knowledge and written
consent of the Board of Directors of Employer or as required by law except that
Employee may sell at any time, as deemed necessary, any acquired and accumulated
stock to pay for any tax liabilities incurred by Employee as a result of grants,
issuance or exercise of stock options and/or restricted stock as the case may
be. Otherwise Employee shall at all times during this Agreement retain a
beneficial ownership of not less than 300,000 shares.

 

4.6 Performance Review. The Employee shall be given performance reviews during
the term of this Agreement [including any renewals and/or extensions] not less
or greater than annually by the Board of Directors. At such time, the Board of
Directors will make a determination to grant Employee additional cash, stock
options, restricted stock, stock equivalent units, stock appreciation rights
and/or other stock and performance based incentives on the basis that the
Employee has achieved or exceeded the financial objectives and has completed the
non-financial objectives. The strike price for any stock based performance award
granted to Employee under this Section shall be the market price as of the close
of business on date of grant.

 

4.7 Relocation Benefits PECO’s Relocation Package is being offered as part of
this Agreement provided relocation is made to Ohio within six (6) months of the
effective date of this Agreement. Employer’s obligations of Employee’s
relocation benefits shall include all benefits of PECO’s Relocation Policy, a
copy of which is attached hereto. For purposes of this Section only, Employee is
collectively defined as Employee and/or Employee’s family.

 

          6



--------------------------------------------------------------------------------

4.7 Automobile: Employee shall be granted a $750.00 per month car allowance
during the term of this agreement or any extensions thereof, and Employee shall
be furnished such tax forms relative to the value and Employee shall be
responsible to make such adjustments on his personal income tax return based on
business use.

 

  5. Facilities and Expenses

 

The Employer will furnish the Employee with office space, equipment, supplies,
computer and facsimile equipment, telephone and such other facilities, support
staff and personnel as the Employer deems necessary or appropriate for the
performance of the Employee’s duties under this Agreement. The Employer will
reimburse the Employee for reasonable business expenses incurred by him on
behalf of the Employer in the performance of his duties; provided, that Employee
furnishes to Employer documentation of such expenses as is required by the
Internal Revenue Service, as well as such other documentation as the Employer
may reasonably request. The Employee must file authorization requests, to the
extent required by the Employer’s employment policies and, in all instances,
expense reports with respect to such expenses in accordance with the Employer’s
policies.

 

  6. Vacations and Holidays

 

The Employee will be entitled to four (4) weeks paid vacation each calendar year
during the Employment Period. Such vacation will be taken in accordance with the
vacation policies of the Employer in effect from time to time. The Employee must
take vacation at such time or times as mutually agreed by the Employee and the
Employer. The Employee will also be entitled to the paid holidays as set forth
in the Employer’s policies. Vacation days and holidays during any calendar year
that are not used by the Employee during such calendar year may not be used in
subsequent calendar year, nor will the Employee be paid for unused vacation or
holidays.

 

7.     Termination

 

  7.1 Events of Temination

 

(a) Death: Disability In the event of the Employee’s death or disability, his
employment with the Employer shall be deemed terminated as of the end of the
month in which such death occurs or such Disability is determined.. Upon the
Employee’s death or disability, compensation including Salary and all company
benefits will continue for a period of 90 (ninety) days and the Employee’s stock
options will immediately vest 100% and. may be exercised

 

          7



--------------------------------------------------------------------------------

at any time within ninety (90) days from date of termination of employment. All
other rights, duties and obligations of the parties hereunder shall thereupon
cease, except for the Employee’s obligations under Section 9 and Section 10
hereof (in the case of a termination due to disability), and the Employer’s
obligations under Section 4.6 and Section 7.2(a) and 7.2(b) hereof, as the case
may be.

 

(b) By the Employer for Cause The Employee’s employment with the Employer may be
terminated for Cause as defined in Section 1 and if determined by the Board of
Directors. Upon written notice of Employee’s termination from the Employer to
the Employee, all rights, obligations and duties of the parties hereunder shall
immediately cease (including, but not limited to, the payment by the Employer of
all Compensation), except for the Employee’s obligations under Section 9 and
Section 10 hereof.

 

(c) By the Employer Without Cause The Employer may terminate the Employee’s
employment without Cause at any time upon not less than (90) days advance
written notice. Upon expiration of such notice period all rights, obligations
and duties of the parties hereunder shall immediately cease, except for the
Employee’s obligations under Section 9 and Section 10 hereof and the Employer’s
obligations under Section 7.2(c). The Employer may accelerate the effective date
of such termination if, in lieu of such notice, and in addition to the payments
required by Section 7.2(c) below, Employer continues to pay cash compensation to
Employee for a period equivalent to that payment required in change of control
defined in Section 8. In addition thereto, any and all options granted to and
not yet awarded to in Employee shall immediately vest 100% (one hundred percent)
and may be exercised at any time within ninety (90) days from date of
termination of employment.

 

(d) Voluntary Termination without Good Reason By Employee. The Employee may
terminate his employment with the Employer without Good Reason upon not less
than ninety (90) days advance written notice to the Employer; provided, however,
that after the receipt of such notice, the Employer may, in its discretion
accelerate the effective date of such termination at any time by written notice
to the Employee. Upon the effective date of any such termination, all rights,
obligations and duties of the parties hereunder shall immediately cease, except
for the Employee’s obligations under Section 9 and Section 10 hereof and the
Employer’s obligation for payment of compensation to Employee shall be as set
forth in Section 7.2(d)..

 

  (e)

Termination with Good Reason by the Employee. The Employee may terminate his
employment with the Employer with Good Reason as defined in Section 1 and/or as
defined as any reason specifically set forth in the change of control section
herein (Section 8 of this

 

          8



--------------------------------------------------------------------------------

 

Agreement). Upon the effective date of any such termination, all rights,
obligations and duties of the parties hereunder shall immediately cease except
for the Employee’s obligations under Sections 9 and 10 hereof and the Employer’s
obligations under Section 8 (change of control).

 

7.2 Termination Pay. Effective upon the termination of the Employment Period,
the Employer will be obligated to pay the Employee (or, in the event of his
death, his designated beneficiary) only such compensation as is provided in 7.1
or this Section 7 for each of the specifically described methods or events of
termination or as otherwise required by law. For purposes of this Section 7.2,
the Employee’s designated beneficiary will be such individual beneficiary or
trust, located at such address, as the Employee may designate by notice to the
Employer from time to time or, if the Employee fails to give notice to the
Employer of such a beneficiary, the Employee’s estate.

 

  (a) Termination by Death. If the Employment Period is terminated because of
the Employee’s death, Employer shall pay to Employee or his designated
beneficiaries or Estate, all earned and unpaid compensation including Salary,
bonuses, all company benefits and will continue to pay additional compensation
to the Employee’s designated beneficiaries or Estate for a period of 90 (ninety)
days from the Employee’s date of death. In the event of death of Employee during
the first two (2) year term of this Agreement, Employer shall also provide and
pay all relocation benefits and costs to Employee’s family for relocation from
Employee’s last assignment location to any new location within the Continental
United States. All stock options and restricted stock granted to Employee if not
vested will immediately vest 100% and. may be exercised at any time within
ninety (90) days from date of termination of employment. After this 90 (ninety)
day period, the Employer shall tender 50% of the amount of life insurance
benefits as defined in Section 1 to Employee’s designated beneficiaries or
Estate, which benefits shall be in lieu of any other rights or benefits
including undeclared bonus plan payments which accrue in cash or options or
restricted stock after date of Employee’s death.

 

  (b) Termination upon Disability. If this Agreement is terminated by either
party as a result of the Employee’s disability, as determined under Section 7.3,
the Employer will, in accordance with normal payroll practice, continue to pay
the Employee his salary and pay for company benefits for a period of ninety (90)
days following the effective date of the termination of this Agreement. In
addition thereto, Employee shall be granted and paid any other benefits owed to
Employee or as required by law and Employee shall receive beneficial ownership
of all vested stock options and vested restricted stock. Stock options shall be
exercised at any time within ninety (90) days from the date of termination of
employment as defined in Section 7.1.

 

          9



--------------------------------------------------------------------------------

  (c) Termination by the Employer Without Cause. If the Employer terminates the
Employee’s employment without Cause, that is, for purpose other than change of
control as defined herein, in addition to any other benefits owed to Employee
and/or as otherwise required by law, the Employer will continue to pay the
Employee cash compensation as defined in Section 8 in accordance with normal
payroll practice for a period of twelve (12) months. In addition, Employee shall
be entitled to that portion of any accrued cash bonuses for each of the
remaining years of the term of this employment Agreement at the time of
termination and Employer shall pay such cash bonuses to Employee in a lump sum
within the three (3) month period after date of termination. Any and all stock
options, restricted stock or stock plans then awarded to the Employee shall
immediately vest 100% (one hundred percent) and Employee shall have a period of
ninety (90) days from date of termination to exercise said options. If at any
time during the twelve (12) month period Employee accepts a position of
full-time employment with another employer, then Employer’s obligation to make
any further payments of wages, salaries, bonuses shall immediately terminate
except in the case of Employee’s acceptance of any consulting agreement with a
third party during this same twelve month period.

 

  (d) Termination by the Employee without Good Reason. If the Employee
terminates his employment other than with Good Reason as defined in Section 1
and Section 8, the Employer shall continue to pay to the Employee his Salary and
any other benefits owed to the Employee or as otherwise required by law for a
period of time of ninety (90) days or the Employee may be paid this same
compensation in a lump-sum payment upon Employee’s written notice of his
intention to terminate his employment. Any and all vested stock options, issued
restricted stock or stock plans which have been awarded to Employee and vested,
shall be granted to Employee and Employee may exercise any of said options
within ninety (90) days of date of termination.

 

  (e) Termination by Employee with Good Reason. Termination of employment by
Employee with good reason shall be considered to be only those reasons as are
defined in Section 1 and Section 8 under change of control. Employer will
continue to compensate Employee for all Salary, bonus, company benefits, and any
other benefits owed to Employee including stock options and restricted stock for
a period equivalent to payments required in change of control as defined in
Sections 8.3 and 8.4. Any and all stock options, restricted stock or stock plans
then awarded to the Employee shall immediately vest 100% (one hundred percent)
and Employee shall have a period of ninety (90) days from date of termination to
exercise said options.

 

          10



--------------------------------------------------------------------------------

  7.3 Definition of Disability. For purposes of this Agreement, the Employee
will be deemed to have a “disability” if (a) the Employee is unable to perform
the essential duties of the Employee’s employment due to physical or emotional
incapacity or illness, where such inability is reasonably expected to be of
long-continued and indefinite duration (i.e., for at least nine (9) months); or
(b) the Employee is entitled to (i) disability retirement benefits under the
federal Social Security Act or (ii) recover benefits under any long-term
disability plan or policy maintained by the Employer. In the event of a dispute,
the determination of Employee’s disability shall be the reasonable decision of
the Board of Directors and shall be supported by the medical opinion of a
physician (mutually agreed and approved by both the Employee and Employer) with
the expertise and competency to render such an opinion. The Employee shall
cooperate with all reasonable requests by such physician.

 

8.     Change of Control –

 

  8.1 At any time during the term of this agreement or any renewal or extension
thereof that a change of control shall occur as herein defined, Employee shall
on the date of such event or at any time within a six (6) month period from the
date of such event exercise his right to resign for “good reason” as defined in
Section 1 and Section 8.2.

 

  8.2 “Good reason” is defined: (i) as a resignation by the Employee at
Employee’s discretion; or (ii) as a resignation by the Employee without the
Employer’s written consent or (iii) as defined in Section 1.

 

  8.3 In the event of a change of control and the Employee exercises his right
to resign for “good reason”, then the Employee shall be entitled to (i) the
payment of an amount equal to two (2) years of total cash compensation defined
in Section 8.4; (ii) relocation benefits as defined in Section 4.6.

 

  8.4 Cash compensation for this purpose is defined as Employee’s annual Salary
compensation at the time of change of control for each of the remaining years of
the Agreement including any renewals and/or extensions and an amount equal to
the annual cash bonus(es) under the then effective bonus plan and payable in
accordance with Section 4.2 for each of the remaining years of the Agreement
before the event constituting change of control.

 

  8.5 In the event of a change of control and the Employee exercises his right
to resign for “good reason”, then any and all stock options, restricted stock or
stock plans then awarded to the Employee shall immediately vest 100% (one
hundred percent) and Employee shall have a period of twelve (12) months from his
date of termination to exercise said options.

 

          11



--------------------------------------------------------------------------------



 

  8.6 For purposes of this agreement “change of control” shall mean the
occurrence of any of the following events:

 

  (i) any “person” (as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act” on the date
hereof) including any “group” (as that term is used in Section 13 (d)(3) of the
Exchange Act on the date hereof) shall acquire (or disclose the previous
acquisition of) beneficial ownership (as that term is defined in Section 13(d)
of the Exchange Act and the rules thereunder on the date hereof) of shares of
the outstanding stock of any class or classes of the company which results in
such person or group possessing more than 20% (twenty percent) of the combined
voting power of the Company’s then outstanding securities.

 

  (ii) the stockholders of the Company shall approve a definitive agreement to
merge or other business combination of the Company with or into another
corporation or to sell or otherwise dispose of all or substantially all of its
assets, or its patents, or adopt a plan of liquidation;

 

  (iii) as the result of, or in connection with, any tender or exchange offer,
merger or any other business combination, or contested election or exercise of
stock options and/or warrants, or any combination or contested election, or a
combination of the foregoing transactions (a “Transaction”), the shareholders of
the voting shares of the Company outstanding immediately before the Transaction
own 55% or less (fifty-five percent) of the combined voting power in the then
outstanding securities of the Company after the Transaction; or the Company
becomes a subsidiary of an international parent company whose domicile,
headquarters and operations are located outside of the the United States.

 

  (iv) at any time during a period of twenty-four (24) consecutive months,
individuals who were Directors at the beginning of the period no longer
constitute a majority of the members of the Board of Directors, unless the
election, or the nomination for election by the Company’s shareholders, of each
Director who was not a Director at the beginning of the period is approved by at
least a majority of the Directors who are in office at the time of the election
or nomination and were either Directors at the beginning of the period or are
Continuing Directors.

 

          12



--------------------------------------------------------------------------------

  9. Non-Disclosure Covenant: Employee Inventions

 

  9.1 Acknowledgements by the Employee The Employee acknowledges that (a) during
the Employment Period and as a part of his employment, the Employee will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) since the Employee possesses substantial expertise and skill with
respect to the Employer’s business, the Employer desires to obtain exclusive
ownership of each Employee Invention, and the Employer will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention. (d) the Compensation and the Stock Options provided to
Employee hereunder, constitute good and sufficient consideration for the
Employee’s agreements and covenants in this Section 8; and (e) the provisions of
this Section 8 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee Inventions.

 

  9.2 Agreements of the Employee In consideration of the Compensation and the
Stock Options to be paid or provided to the Employee by the Employer under this
Agreement, the Employee covenants as follows:

 

  (a) Confidentiality

 

  (i) During and at all times following the Employment Period, the Employee will
hold in confidence the Confidential Information and will not disclose it to any
Person except with the specific prior written consent of the Employer or except
as otherwise expressly permitted by the terms of this Agreement.

 

  (ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under applicable trade secret laws. If any information
that the Employer deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submits proof of the economic value of any trade secret or posts a bond
or other security.

 

  (iii)

None of the foregoing obligations and restrictions applies to any part of the
Confidential Information that the Employee

 

          13



--------------------------------------------------------------------------------

 

demonstrates was or became generally available to the public other than as a
result of a disclosure by the Employee or any other Person in violation of an
agreement with the Employer.

 

  (iv) The Employee will not remove from the Employer’s (or any Affiliate’s)
premises (except to the extent such removal is for purposes of the performance
of the Employee’s duties at home or while traveling, or except as otherwise
specifically authorized by the Employer) any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form (collectively, the “Proprietary Items”). The Employee
recognizes that, as between the Employer and the Employee, all of the
Proprietary Items, whether or not developed by the Employee, are the exclusive
property of the Employer. Upon termination of this Agreement by either part, the
Employee will return to the Employer all of the Proprietary Items in the
Employee’s possession or subject to the Employee’s control, and the Employee
shall not retain any copies, abstracts, sketches, or other physical embodiment
of any of the Proprietary Items.

 

(b) Employee Inventions Each Employee Invention will belong exclusively to the
Employer. The Employee acknowledges that all of the Employee’s writing, works of
authorship, and other Employee Inventions are works made for hire and the
property of the Employer, including any copyrights, patents, or other
intellectual property rights pertaining thereto. If it is determined that any
such works are not works made for hire, the Employee hereby assigns to the
Employer all of the Employee’s right, title, and interest, including all rights
of copyright, patent, and other intellectual property rights, to or in such
Employee Inventions. The Employee covenants that he will promptly:

 

  (i) disclose to the Employer in writing any Employee Invention;

 

  (ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Employee’s
right to the Employee Invention for the United States and all foreign
jurisdictions;

 

  (iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States or any foreign jurisdictions;

 

  (iv) sign all other papers necessary to carry out the above obligations; and

 

          14



--------------------------------------------------------------------------------

  (v) give testimony and render any other assistance at Employer’s expense, in
support of the Employer’s rights to any Employee Invention.

 

  9.3 Disputes or Controversies The Employee recognizes that should a dispute or
controversy arising from or relating to this agreement would be made public in
any way, that the Employer would suffer irreparable damages based upon the
failure to preserve the secrecy of confidential information.

 

The parties mutually agree that any disagreements relative to this agreement or
terms thereof shall be submitted to arbitration under the rules of arbitration
of the Ohio Revised Code (ORC 2711.01 et seq.) with each party appointing an
arbitrator of their choice and each of the arbitrators appointing a third
arbitrator for a panel which will make a binding decision relative to such
disputes.

 

All of the parties involved herein shall agree in advance and in writing to
receive and maintain all such information and secrecy except as may be limited
by written agreement among them or as required by law.

 

  10. Non-Competition and Non-Interference.

 

  10.1 Acknowledgments By the Employee. The Employee acknowledges that (a) the
services to be performed by him under this Agreement are of a special, unique
and unusual character; (b) the Compensation and the Stock Options provided to
the Employee hereunder, constitute good and sufficient consideration for the
Employee’s agreements and covenants in this Section 9; and (c) the provisions of
this Section 9 are reasonable and necessary to protect the Employer’s business.

 

  10.2 Covenants of the Employee. In consideration of the acknowledgments by the
Employee, and in consideration of the Compensation and the Stock Options to be
paid or provided to the Employee by the Employer, the Employee covenants that he
will not, directly or indirectly:

 

(a)during the Non-competition Period as defined in Section 1, (i) solicit
business from, or compete with the Employer or any of its Affiliates for the
business of, any customer of the Employer or any of its Affiliates in the same
or similar business as the business conducted by the Employer or any of its
Affiliates; (ii) own, operate, control, finance, manage, advise, be employed or
engaged by, perform any services for, invest in or otherwise become associated
in any capacity with, any business, company, partnership, organization,
proprietorship, or other entity, whose activities compete in whole or in part
with the activities of the

 

          15



--------------------------------------------------------------------------------

Employer or any of its Affiliates in any geographical area in which the Employer
or any of its Affiliates conducted or conducts its business; provided that any
such business is in or is any way related to the communications business (a
“Competitive Business”); or (iii) engage in any practice the purpose or effect
of which is to intentionally evade the provisions of this covenant; provided,
however, that the Employee may purchase or otherwise acquire up to (but not more
than) three percent (3%) of any class of securities of any Competitive Business
(but without otherwise participating in the activities of such Competitive
Business) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934; or

 

(b) whether for the Employee’s own account or the account of any other person
(i) solicit or induce, directly or indirectly, whether or not for consideration,
any employee or agent of the Employer to terminate his or her relationship with
the Employer; or (ii) induce or attempt to induce any supplier or contractor of
the Employer to terminate or adversely change its relationship with the Employer
or otherwise interfere with any relationship between the Employer and any of its
suppliers or contractors.

 

  10.3 Enforceability: Notice. If any covenant in Section 9.2 is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as a court of
competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Employee. The period of time applicable to any covenant in Section 8.2 will be
extended by the duration of any violation by the Employee of such covenant. The
Employee will, while the covenant under Section 8.2 is in effect, give notice to
the Employer, within ten (10) days after accepting any other employment, of the
identity of the Employee’s employer. The Employer may notify such employer that
the Employee is bound by this Agreement and, at the Employer’s election, furnish
such employer with a copy of this Agreement or relevant portions thereof.

 

  11 General Provisions

 

  11.1

Injunctive Relief and Additional Remedy. The employee acknowledges that the
injury that would be suffered by the Employer as a result of a breach of the
provisions of this Agreement (including any provision of Section 9 and Section
10) would be irreparable and that an award of monetary damages to the Employer
for such a breach would be an inadequate remedy. Consequently, the Employer will
have the right, in

 

          16



--------------------------------------------------------------------------------

 

addition to any other rights it may have, at Employer’s cost, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and the Employer will not
be obligated to post bond or other security in seeking such relief.

 

  11.2 Covenants of Sections 9 and 10 are Essential and Independent. The
covenants by the Employee in Section 9 and Section 10 are essential elements of
this Agreement, and without the Employee’s agreement to comply with such
covenants, the Employer would not have entered into this Agreement, offered
employment to the Employee or offered the Employee the Salary and Benefits and
other consideration provided hereunder. The Employee’s covenants in Section 9
and Section 10 are independent covenants and the existence of any claim by the
Employee against the Employer under this Agreement or otherwise, or against any
Affiliate of the Employer, will not excuse the Employee’s breach of any covenant
in Section 9 or Section 10. If the Employee’s employment hereunder expires or is
terminated, this Agreement will continue in full force and effect as is
necessary or appropriate to enforce the covenants and agreements of the Employee
in Section 9 or Section 10.

 

  11.3 Representations and Warranties by the Employee The Employee represents
and warrants to the Employer that the execution and delivery by the Employee of
this Agreement does not, and the performance by the Employee of the Employee’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Employee; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Employee is a
party or by which the Employee is or may be bound.

 

  11.4 Waiver The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

 

          17



--------------------------------------------------------------------------------

  11.5 Binding Effect: Delegation of Employee’s Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, assigns, heirs, and legal
representatives, including any Affiliate to which Employer may assign this
Agreement or any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Employee under this Agreement, being personal, may not be
delegated or assigned.

 

  11.6 Notices All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered to the address(es) below, or (b) one business day after
deposit with a nationally recognized overnight delivery service (receipt and
next day delivery requested), in each case to the appropriate addresses set
forth below (or to such other addresses as a party may designate by notice to
the other parties):

 

If to Employer:    PECO II, Inc.      1376 State Route 598      Galion, Ohio
44833      Attention: Chairman of the Board If to Employee:    John G. Heindel  
   3 Emerald Valley Way      Basking Ridge, New Jersey 07920

 

11.7 Entire Agreement Amendments This Agreement, as it may be amended from time
to time, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior employment arrangements (as the
same may have been amended from time to time) and other agreements or
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof, including but not limited to the Prior Agreement. This
Agreement may not be amended orally, but only by an agreement in writing signed
by the parties hereto.

 

11.8 Governing Law This Agreement shall be governed by and construed under Ohio
law, without regard to conflict of laws principles.

 

11.9 Section Headings: Constructions The section headings in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise

 

          18



--------------------------------------------------------------------------------

specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances required. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

 

11.10 Severability If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

11.11 Counterparts This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

11.12 PECO Guarantee. PECO hereby guarantees to the Employee the complete
payment and performance of the obligations of the Employer under this Agreement.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the effective date first written above.

 

PECO II GLOBAL SERVICES, INC.

By:

  /s/ James L. Green

Its:

  President   July 28, 2005         (“Employer”)

 

/s/ John G. Heindel

  July 28, 2005

John G. Heindel

  (“Employee”) PECO II, INC.    

By:

  /s/ James L. Green

Its:

  President   July 28, 2005         (“PECO”)

 

          19